306 N.Y. 600 (1953)
In the Matter of Manuel R. Fernandez, Respondent,
v.
State Liquor Authority, Appellant.
Court of Appeals of the State of New York.
Argued October 5, 1953.
Decided October 23, 1953
Alvin McKinley Sylvester, Counsel (Robert W. Corcoran and Emanuel D. Blank of counsel), for appellant.
David Kashman and Albert A. Perlmutter for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD and VAN VOORHIS, JJ. Dissent: FROESSEL, J.
Order of the Appellate Division, insofar as it annuls the determination of the State Liquor Authority that the licensee has ceased to conduct a bona fide restaurant, reversed, without costs, and determination of the State Liquor Authority confirmed on the ground that the findings of the State Liquor Authority are supported by substantial evidence. Appeal, insofar as it attempts to review the order of the Appellate Division annulling the determination of the State Liquor Authority which denied petitioner's application for the renewal license and remitting same to the State Liquor Authority for reconsideration, dismissed.
FROESSEL, J., dissents only insofar as the determination of the Authority cancelled petitioner's existing liquor license for the reasons set forth in the memorandum at the Appellate Division.